DETAILED ACTION
This action is responsive to the application filed on January 11, 2021, which claims priority from provisional application 62/959,290 filed on January 10, 2020.
Claims 1-20 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Drawings
The drawings filed on January 11, 2021 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated May 21, 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-8, 11 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gurikar et al. (US Pub. No. 2014/0130036 – hereinafter Gurikar – IDS 05/21/2021).
   	With respect to claim 1, Gurikar teaches a system that implements an orchestration engine in a software platform environment (see abstract, paragraph [0024] and figures 1-2 (and related paragraphs), system of deploying software applications (e.g. software deployment tool 108). Examiner notes: an orchestration engine is merely a tool managing/coordinating sequence of steps or activities as disclosed by the prior art), the system comprising:   	an electronic input configured to receive an input configuration file via a web layer (see figure 1, source platforms 102A-102N and paragraph [0025], the source platforms 102 may have source application resources such as files, scripts, or configuration data required for deployment of a software application onto the target platforms 104A-104N. See figure 2 and paragraphs [0067], [0092], [0126]-[0127], [0129]-[0130], the software deployment tool 108 also includes the user interface module 206, which may provide one or more login screens to one or more users.  The user interface module 206 (UI module 206) may be configured to accept inputs from users.  The UI module 206 works with the configuration module 210 to obtain preferences from users to load the appropriate screens.  The UI module 206 may be configured to obtain a list of registered applications and the cloud environments 110 (or PaaS environments 110) from the configuration module 210 to render to the user for receiving user selections. The user may then provide new values to the configuration parameters and modify default values as appropriate and save the configuration).  	a database configured to communicate with a data access layer and further configured to store states, data and logs (see figure 2, knowledge base 218. See paragraphs [0027], [0079], [0087], [0102], [0119], each cloud environment 110 may include one or more target platforms 104A-104N (collectively, "target platforms 104").  The target platforms 104A-104N may be capable of exchanging data with software deployment tool 108 and each other. Each target platform 104 may include the required infrastructure, such as database, application server, VM, etc., required for an application to run on the target platform 104) and   	an orchestration engine comprising a computer processor, the orchestration engine coupled to the electronic input and the database (see figure 1 and paragraphs [0012], [0029], the present disclosure may be directed to a software deployment system comprising a hardware processor and a memory configured to store instructions executable by the hardware processor. The software deployment tool 108 may include a general-purpose computer having a central processor unit (CPU), and memory/storage devices that store data and various programs such as an operating system and one or more application programs.  Other examples of the software deployment tool 108 may include a workstation, a server, a special purpose device or component, a broadcast system, other equipment, or some combination thereof capable of responding to and executing instructions in a defined manner.  The software deployment tool 108 also may include an input/output (I/O) device (e.g., video and audio input and conversion capability), and peripheral equipment such as a communications card or device (e.g., a modem or a network adapter) for exchanging data with the source platforms 102 and target platforms 104) and further programmed to perform the steps of:  	   	receiving deployment input data from the input configuration file (see figures 3-4 (and related paragraphs) and paragraphs [0025], [0067], [0091]-[0096], a flowchart illustrating various steps of the configuration process (step 302) of the deployment process of FIG. 3. At step 404, a list of applications and target platforms 104 may be provided to the user.  The UI module 206 may obtain the list of all the previous deployments performed by the user from the configuration module 210 and display it to the user.  The UI module 206 may also provide the user with options to initiate a new deployment or perform redeployment.  In case of a new deployment, the   		initiating a deployment data enrichment process based on the   	deployment input data (see abstract and paragraph [0009], the method may further include checking a readiness of the at least one target platform for initiating deployment of the at least one software application and performing a selective deployment of the at least one software application after the readiness check. See paragraph [0097] and figure 5 (and related paragraphs), a flowchart illustrating various   		performing a pre-validation service that submits a pre-validation   	service invocation request and receives one or more validation results (see figure 5 (and related paragraphs) and paragraphs [0098]-[0102], at step 508, the application related pre-requisites and dependencies are checked.  Exemplarily, for each target platform 104, the deployer module 212 may initiate readiness assessment using the assessment engine 214 to check the dependencies within application components and across some or all of the dependent applications.  The dependency check may include checking the availability of the application specific software pre-requisites (e.g., database, middleware components, application container etc.) and resources for all applications.  In case of unavailability of these pre-requisites components, the assessment engine 214 may interact with the knowledge base 218 and resolve the issues and continue with the other application related pre-requisites and dependency checks. Finally, status may be updated at step 510.  After completion of all checks in the above steps 502 to 508, the assessment engine 214 may update the database of the knowledge base 218 and the audit and logging module 224 with details of issues or checks done in each step.  Also, the issue resolution may be provided as an update to the user through the dashboard. Furthermore, see figure 6 and paragraph [0115]).   		applying an operation execution that deploys an application and   	restarts a subset of software components (see at least paragraphs [0039]-[0040], other platform related checks that may be implemented by the software     		performing a post-validation service of an entire infrastructure that   	submits a post-validation service invocation request and receives one or     	more validation results (see figures 3, 7 (and related paragraphs) and paragraph [0116], a flowchart illustrating various steps that may occur during the post-deployment assessment process 308 of FIG. 3. See paragraphs [0116]-[0124], exemplarily, the deployer module 212 may analyze the deployed application's component dependency by obtaining the configuration information from the configuration module 210 and the knowledge base 218.  In case of application dependency failing to perform as expected, including dependencies between applications in case of group of applications or applications deployed on different target platforms 104, the steps 710 to 720 may be executed for possible issue resolution and rollback of the deployment. At step 706, a sanity check may be performed. Exemplarily, and   		generating and providing, via an interactive interface, status relating   	to the deployment data enrichment process, wherein the interactive   	interface comprises a deployment status portion, a feed details portion, a   	deployment summary portion and a deployment history portion (see paragraphs [0055], [0057]-[0062], the monitoring module 202 may monitor each source platform 102 and target platform 104.  The monitoring module 202 may also monitor the complete deployment process including all stages of the deployment process including checking availability of required resources on the source platforms 102 and the target platforms 104, and also checking the status of the deployed application on each target platform 104 on a semi-real time basis.  The monitoring module 202 may be configured to pause and un-pause the monitoring process based on certain conditions. At any given time, the monitoring module 202 may also keep track of the status of the set of applications on each target platform 104.  The monitoring module 202 may also have a dashboard (not shown) to present or display monitoring related information on a semi-real-time basis. The dashboard may also access and display the past monitoring data stored in a database (not shown). See paragraph [0065], during the deployment process, the monitoring module 202 may also monitor the progress of configuration 	With respect to claim 4, Gurikar teaches wherein the deployment status portion comprises deployment stage progress (see paragraphs [0062]-[0063], [0065], [0108], [0118], [0120], the monitoring module 202 may also monitor the status of applications and resources during the three phases, e.g., pre deployment (readiness check), controlled deployment, and post-deployment assessment.  During the readiness check process, the monitoring module 202 may obtain the status of readiness of the source platform 102 and the target platform 104 and update the status progress on the dashboard).  	With respect to claim 5, Gurikar teaches wherein the deployment stage progress comprises process input and deployment agent restart (see paragraph [0120], at step 710, issues with progress status are checked for individual or aggregated application(s) deployed on individual or group(s) of target platform(s). Exemplarily, the monitoring module 202 may notify the deployer module 212 regarding issues that may have occurred during any of the above steps like. Furthermore, see paragraph [0040], cold deployment refers to the ability of making changes to a running application by restarting the platform or the server. Therefore, there rnay be a downtime in cold deployment process).  	With respect to claim 6, Gurikar teaches wherein the deployment summary portion comprises summary data relating to one or more operations (see   	With respect to claim 7, Gurikar teaches wherein the deployment history portion comprises data relating to reference identifier, date, change identifier and status data (see paragraph [0079], the knowledge base 218 of the software deployment tool 108 may store all current data, historical data, baseline configurations, etc. The knowledge base 218 may also maintain knowledge harvested from the past deployments.  The current data may include registered platform details, registered 	With respect to claim 8, Gurikar teaches wherein the orchestration engine is further programmed to perform the step of:   	collecting event log data (see paragraph [0056] and figure 2, audit and logging module 224. See paragraph [0071], the software deployment tool 108 also includes the audit and logging module 224 that may be configured to maintain a log or a record of all activities and related status in the system.  Modules of software deployment tool 108 may use this log or record.  The log or record may also be used for reporting and analysis).
  	With respect to claims 11 and 14-18, the claims are directed to a method that corresponds to the system recited in claims 1 and 4-8, respectively (see the rejection of claims 1 and 4-8 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gurikar et al. (US Pub. No. 2014/0130036) in view of Salvaggio (US Pub. No. 2015/0066815 – IDS 05/21/2021).  	With respect to claim 2, Gurikar is silent to disclose wherein the data access layer is configured to communicate with a service layer that executes one or more business services.
  	However, in an analogous art, Salvaggio teaches wherein the data access layer is configured to communicate with a service layer that executes one or more business services (see paragraph [0233], the system utilizes a service-oriented approach.  Service-oriented architectures (SOA) employ an architectural concept that defines the use of services to support business requirements. See paragraph [0297], the complete encapsulation of data access is an important tenet of the system. This is 
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gurikar’s teaching, which set forth a method for deploying at least one software application from at least one source platform to at least one target platform, by configuring a data access layer to communicate with a service layer that executes a business services as suggested by Salvaggio, because the Data Abstraction Layer (which is really a sub-layer within the Data Access Layer) is responsible for creating the appropriate Data Access Object at runtime and returning the interface for that object to the caller (which will be a business service class) (see, paragraph [0311]).  	With respect to claim 3, Gurikar teaches wherein the data access layer is configured to communicate with the web layer that executes the interactive interface that receives one or more inputs from a user (see figures 3-4 (and related paragraphs) and paragraphs [0025], [0067], [0091]-[0096], a flowchart illustrating various steps of the configuration process (step 302) of the deployment process of FIG. 3. At step 404, a list of applications and target platforms 104 may be provided to the user.  The UI module 206 may obtain the list of all the previous deployments performed by the user from the configuration module 210 and display it to the user.  The UI module 206 may also provide the user with options to initiate a new deployment or perform redeployment.  In case of a new deployment, the UI module 206 may obtain the list of registered applications and target platforms 104 from the configuration module 210, for which the user is entitled to.  In case the user opts for redeployment, then some or all of the necessary details of the previously performed deployment may be loaded in the UI module 206 for the user to incorporate any changes, if deemed necessary by the user. At step 406, the user may provide all necessary inputs and selections. The user may select the application to be deployed and may also select the required target platform(s) 104.  The user also may select the application deployment type (for example, Full or Incremental).  The user may provide a selection for deployment mode (for example, Hot or Cold).  The user may also provide selection for number of retries during deployment.  The user may further provide selection for the type of rollback option (for example, Per-application, per-platform, etc.). At step 408, based on the user inputs and selections, base-line configurations may be obtained.  Once the user inputs are obtained, the configuration module 210 may retrieve the baseline configuration data from a configuration repository (not shown) depending on the details of the application and target platform 104.  Some configuration details of target platforms 104 are resource With respect to claims 12-13, the claims are directed to a method that corresponds to the system recited in claims 2-3, respectively (see the rejection of claims 2-3 above).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gurikar et al. (US Pub. No. 2014/0130036) in view of Ali et al. (US Pub. No. 2019/0220285 – hereinafter Ali).  	With respect to claim 9, Gurikar is silent to disclose wherein the orchestration engine is further programmed to perform the step of:   	generating and transmitting one or more alerts to one or more impacted teams for intervention.  	However, in an analogous art, Ali teaches wherein the orchestration engine is further programmed to perform the step of:   	generating and transmitting one or more alerts to one or more impacted teams for intervention (see paragraph [0016], in conventional approaches involving a Microsoft Windows server environment, an administrator may utilize System Center Service Manager (SCSM) and System Center Configuration Manager (SCCM) services to observe the status of operating system updates for various monitored systems.  An administrator may manually monitor SCCM reports and reboot individual servers when such servers show that a patch has begun or completed an install, and has progressed to a "pending reboot" status.  After identifying a server with this "pending reboot" status, With respect to claim 19, the claim is directed to a method that corresponds to the system recited in claim 9, respectively (see the rejection of claim 9 above).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gurikar et al. (US Pub. No. 2014/0130036) in view of Muddu et al. (US Pub. No. 2018/0146000 – hereinafter Muddu – IDS 05/21/2021).  	With respect to claim 10, Gurikar is silent to disclose wherein the software platform environment is Splunk.  	However, in an analogous art, Muddu teaches wherein the software platform environment is Splunk (see paragraphs [0138], [0202], event management (SIEM) application, such as Splunk.RTM).
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gurikar’s teaching, which set forth a method for deploying at least one software application from at least one source platform to at least one target platform, by using the Splunk platform environment as suggested by Muddu, as Muddu would provide various benefits such as converting complex data into simple information, monitoring operational flows in real time and/or integrating machine learning solution into data management in a very simple way.  	With respect to claim 20, the claim is directed to a method that corresponds to the system recited in claim 10, respectively (see the rejection of claim 10 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Paul et al. (US Pub. No. 2018/0307472) set forth a process to simultaneously deploy software package on hosts such as cloud devices and on-premise device, a request is received at a central server to deploy a software package on hosts in a landscape.  A topology file of the hosts in the landscape is generated.  The hosts in the landscape include one or more hosts located in the cloud environment and one or more hosts located in the on-premise environment.  A server side security certificate corresponding to the central server and host side security certificate corresponding to each of the hosts in the landscape is generated.  The server side security certificate from the central server is sent to each of the hosts to establish a trusted communication between the central server and the hosts.  Accordingly, the software package is deployed simultaneously on hosts as cloud devices and on-premise device (see abstract).
  	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Anibal Rivera Cruz whose telephone number is (571) 270-1200.  The examiner can normally be reached on EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/ANIBAL RIVERA/Primary Examiner, Art Unit 2192